Campbell, J.,
delivered the opinion of the court.
One who procures a resale under “ An Act in relation to the confirmation of sales under decrees in chancery,” approved February 28, 1884, Acts, p. 71, thereby assures the court that the property at the resale shall bring the amount stipulated in the bond, renders himself amenable to the court as a bidder, and is to be treated as starting the bidding on resale at that sum, for all which the required bond is intended as a security. If there is not a better bid this party is to become the purchaser and to be dealt with as such. On the resale Mason & Jewell should have been treated as starting the bidding at an advance of fifteen per cent, on Stockdale’s bid, and, if no better bid was made, they should have been declared the purchasers. It was error to confirm the sale to Stockdale. The land should be again sold as indicated by this opinion.

Reversed amd remanded for that purpose.